NC.


                 FERS CCLLBCTED UNDER ARTICLE 3920. AS AMENDED,
            RZ.D REWlREDTO              BE DEPOSITED II TRE GERERiL FUND

           Opinion ooastruing Senate Bill No. SS. AOta Regualr Sea-
           aion, 42ad lag., and the approprlatlon   bill passed by
           the 45th Lugislature at lta Regular Session. and holding
i          that fees oollsotsd under Article   3920, as amended bF
           S.aB3~3,A~ta   R. S. 42ad Leg.. muL)t be deposited in the
                        .




                            CFFICE CWTEE ATTORHXYGMERAL

                                                                  February 1. 1939
    Boa. Tao 0. Mag          *
    State ~Audltor
    Austin, Texas
    Dear Mr. King:
                                                  Op1nlonr?0.0-31
                                                  Re: FOSS oollsoted under Art.
                                                       3920, aB amended,
                   You request an opialon on the Zollowlag quecrtlon:

             "Should ioea oolleoted'under ~rtlole 3920, R. C.
        S., be.deposltgd in the Iasuraaoe Examlaatloa Fund or
     -. the Oeneral Fund?-
                   Senate Bill No. 83, Aot8 Re&ar                 Sea8loa. 42nd Leglo-
    lature, amada          Art1010 3920, Revlwd           Statutes,    1925, aad Art1010
    4690, Revised Stakes,                1925.      ~rtlole 3920 was laoorporated in

    the ooditioatloa of 1925 under the general ohapter relating to
    rebr    Or   orrioe.    while      Arti0i.s    4690 in the   00diri0ation    or   1925
                                                                                             _~ .~
    reJat8d to”&           duty   or    the Insurance     Camnlnnloaer to       examine
    lasuraaoe oompaales,            and was contained la the general chapter
    relating to lnmmaaoe.
                   Artfolo 3920, both as or&ally                  written and as amended
    bp Senate Blll Ro. 83, bsglm                   a8 tollolvs:
                 -The Board of Insuranoe Comisaloaera shall charge
            and reoelve for the ~88 or the State the following fees:"
            (Undereoorlag oura)
            ,.-
           Among tha provisions of auoh srtlolo la the rollowlhg:
          “For awry  00~~ or any paper filed in the
     Dapartaeat or Iaauraaoo, for oaoh 100 words........$O.20
           "For afilxlng the offlolal seal and oer-
     tirfiing   to   the same ................................*
                                                              ~1.00"
                        ..
           The only a&sot of the amendment on Art1010 3920 was
to lift cut of that irtlole the last provision thereof (not
quoted here), relating to ieea ror examialag insurance ocmpanles,

and lnoorporate-provfsfons ror oolleotlng exsmlnatlon assessments
in Artlole 4690, tha axamltilnglaw.
           That part of S8aate Bill 03 amending Artiole 4690 pro-
vldss in part    as follow:
         " "SOO. 5. Tbs expinaes of all osamlaatlon mada
     on behalf of the Stats oi Taxas by the Chairman or
     the Board of Insuranos Conmissioners or under his
     authority shall~be paid by the oorporations examined
     la auoh amouut as the Chqlrmaa of the Board or Insur-
     ance Ccmmissioaers shall aartify to be just and raaaon-
     able, In case of an examination made jointly with
     the reprssentatlvaa of the Iamranoe Supervising Depart-
     ment of any other State or States, the oorporatlon
     examlaed shall pay the share or the cost or auah
     exe?ninatioato ba borne by the State of Texas aa
     shall ba oertlilod to be just and rsasonable by the
     Chaiiman of the- Board of Iasurqnoo Comlsslonera.
       i wAssesweats for the expeaws of suoh axemina-
     tlon which shall be surrioleat to meet all of the
     expenses and dlsbursemsata asosssary to oomply with
     the provisions of the laws of Texas relating to the
     examination of lasuraaoe oompaules and to comply with
     the provisions oi this AOt, shall be made by the
     Chqlrpaa of the Board of Insurance C~snlOaara      upon
    .the oorporatioaa or assoolatloas to be axamlaed
     taking into oonslderatlon annual premium raoalpts, and/
     or admitted assets, and/or insurance la toroa; pro-
     rtded much aaseasmaats ahall be made and oolleoted
     &ly at the tlma auoh examlnatlons ars mada.
           -Ali sum a6llioted by the Chairman or the Board
     of Insurance Comlssloners. or under his authorltr,
     on account or the ooat of examinations assessed as
     herein provided ior 8 a 1 be paid into the State
     Treasury to the credit of the Iasuranoe Examination
        d and the salaries and expeneem or th     t
     &ii&    Board or Insuranoe Cmnlsaioaers aEdatru%
     examiners and assistants, and all other oxponsaa of
     suoh examinations. shall be paid upon tha oertlfloata
     or the Chairman or tha Board of Insuraaoe Commissionera
     by warrant of the Comptroller drawn upon suoh fund
     in the State Treasury.
           "1f at any time it shall appear that additional
     p&   rata ess*ssmenta are necessary to oover all or
                    the expenses and d1aburaementa required by law and
                    naoeaaary to comply with this Aot, the same shall
                    be made, and any surplus ariaing from any and all
                    auoh aaaaaamenta, over and above auoh expense8 and
                    dlaburaementa, shall be applled la reduotica of aub-
                    sequent aaaeaamenta in the proportion aaaaased so
            1
                    that there ahall be so aaaaaaed and collected the
                    funds necessary to meet such expenaea and diaburae-
                    manta and no more.” (Uaderaooring aura)
                          "3-B. All 811818oolleoted in purauanoa of this
                     Aot and paid into the Insurance Examination Fund
                     are hereby appropriated ror the payment of the
                     aalarlea and expenses provided for In this Aot for
                     the iiaoal years ending August 31, 1932 and 1933,
                     reapeotively.-

                          It will be noted that under auoh Ad,    Section 3-B
                appropriated for the eIpease8 of administering suoh law *all
                auma oolleoted la pursuance of thla dot   and paid lato the
                                                          -
                Insurance Examination Fund."   This had the eiieot, therefore,

                or appropriating "all sums oolleoted by the Chairman ot the
                Board of Iaauraaoa Commlsaionsrs ... on aooouat or the coat

                or examinat1ona,* aiaoe those were the only sums whloh the Act
-   .   .



                required to be paid into the Examination lQnd.    However,
                Section 3-B waa an appropriation only ior the flacal year8

                ending August 31, 1932 and 1933.
                          The appropriation for the Examination Dlvisioa of
                the State Insurance Commission for the present biennium 1s round

                on pages 1391 and 1392 of the General and Special Laws or the

                regular aeaaloa or the 45th Legislature, and after llatlag

                oertala partloularly itemized appropriations, the following
                language la used:
                         *For the purpose or paping the foregolng exam-
                    ination expenses and auoh other expanse as la neoeaaary
                    Incident to the examination work and the payment of
                    the salaries of any additional examiners, atenogra-
                    phera, clerks and such help aa la necessary la the
                    administration of the examialng (providing any addl-
                    tloaal employees performing similar work to the po8itiOnS
                    designated hereinabove shall not reoelve a greater
                    sum or compensation than that herein provided), and
                    ior defraying all other expense8 aaoaaaary for the
                    administration or the provlaiona ol Chapter 152 of
                    the General laws of the regular session of the Forty-
                    second Legislature and Chapter 264 of the General Law8
                    or-'theRegular Session of the Fortproud    'legislature,
        , ..-
.   .




                      there 1s hereby approprlatad all fees and assessmenta
                      colleoted under authority of said axamining law to-
                      gether with any balances at th   ad or a preoedfag
                      fiaoal year, for laoh of the &:a1   years ending
                      AUgUSt 31. 1932 and August 31, 1939. The &ad Or
                      the Department shall make appglloatfoato the Eoard
                      of Control sad receive its approval in writing be-
                      fore employ8e8, other than those itemized la the
                      appropriation biil, ara employed. Said applioatioa
                      shall ret out the reasons and necessity for the em-
                      ployment of the additional employees."

                           The words *fees and aasesameata oclleoted under auth-
                 ority of 8uoh examining law" olearly refers to and lpproprlatea
                 only those auma oolleoted under the authority of that law wbioh
                 relate6 to the examination of laauraaoe companies.

                           Article 3920 has no rafaranad to and does not relate
                 la any manner to the wsxamlnatloa-a or laauraaoe oompanlea, but
                 8uoh artiole relates only to "teas of 0ffioa.v   The "examining

                .law* ooaalata of Article 4690 as amended, and Chapter 264 ot the

                 General Law8 of the 44th Legislature, whloh are the lawa relating

                 to and providing for examination of laauraaoe oompaalea.

                           A oonatruotlon authorizing the fees oollaotad under
                 Artlole 3920 to be pald Into the Examination IUnd and devoted

                 thereby to defraplng. at least la part, the erpanaea of adxinister-
                 ing Article 4690, wckd   etfeotually nullify the provlaloas or
                 Artlolea 3920 and 4690. as amaadpd, by authorizing reea paid
                 by private lndlvlduala under ArtiCls 3920 to be divcrtad from

                 *the use of the Statg: and devoted to a raduotlon of the amount
                 of aaaeaameata to be oolleotad of iaauraaoa ocmpanies ior tha
                ~admlalatratlc~ of the proviaion8 of.Artlole 4690; 'whereas,
                 Artiole 4690, as amended, axpreasly provides and oontemplataa
                 that the entire oost of admialaterlag the laws of Texas Velat-
                 lag to examination of insuranoa oompanlea^ be defrayed 9ro rata
                 by the oanpanlea examined.   In other words, Article 4690, as
                 amended, announaea the policy of the State to ba that tha axamlned
-




    ohs11 pay the ooat or their examiaatlon.        A ooastruotloa, timxa-
    fora, of tha appropriation bill es authorlzlng the fees oollaot-
    ad under Artlola 3920 to be paid into the hxamiaation Fund would
    render such portion of the Appropriation bill unconstitutional,
    .a8 attempting the amendment of Artlola 4690 without spaolfying
    the purpose la the oaption of the bill, and dthout        ra-enacting
    and publishing at length tha aaotloa or saotloas amended, in
    violation of the Constitution, Artlola 3, Ceotioas 35 and 36.
                You ara, tharaiora, advised that ree8 oollaotad under
    Jrtlola 3920 should be deposited In the Maera         Fund.
                The Opinion heretofore written by Ronorable :i.X.
    .Haath, .%asiatantAttorney   General, on June 19, 1936, in reapoaaa
    :toan inquiryby Hoaorabla R. L. Daniel, Chairman of tha Board
    'of Insurance Ccamlaalonara. expreaaing a contrary oonalualon,
    la ttarebyoverruled and withdrawn.

                                           Yours    very truly

                                        ATTCmY      CEXEFAL @? TEXAS
                                                 (signed1

                                                      R. X. Falrobild
                                                          Aaalatant

    !RW:PSP

                This opinion has been ooaaidarad la ooaferaaoo,
    appFoVed,   and ordersd recorded.
                                           (Signed)
                                           GEULD C. XW?'E
                                           AT'!'CR.XZY
                                                    GEXERIL CP TEXAS